114 F.3d 117
Priscilla M. WAITEK;  Marc Waitek, Appellees,v.The DALKON SHIELD CLAIMANTS TRUST, Appellant.
No. 96-3332NI.
United States Court of Appeals,Eighth Circuit.
Submitted May 23, 1997.Decided June 3, 1997.

Appeal from the United States District Court for the Northern District of Iowa.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
The Dalkon Shield Claimants Trust appeals the district court's denial of the Trust's motions for judgment as a matter of law and a new trial.  See Waitek v. Dalkon Shield Claimants Trust, 934 F. Supp. 1068, 1100 (N.D.Iowa 1996).  We review the district court's rulings under well-established standards.  Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.